Citation Nr: 1228240	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  08-36 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of indebtedness in the calculated amount of $7,952.40, to include whether the calculated debt amount is correct.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to January 1975. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of a March 2008 decision of the Committee on Waivers & Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, that denied waiver of indebtedness in the amount of $7,952.40, which resulted from overpayment of nonservice-connected pension benefits while the Veteran was incarcerated.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was in receipt of nonservice-connected pension benefits during the time period in question.  A debt was created due the Veteran's continued receipt of those benefits while he was incarcerated from October 2004 to October 2005.  The Social Security Administration informed VA of the Veteran's incarceration in 2007, and the RO suspended payments effective in October 2007.  The Veteran informed the RO of his release from imprisonment in May 2008.

The Veteran and his representative dispute the amount of the calculated debt.  Specifically, the representative argues in the Substantive Appeal (VA Form 9) that the RO applied a debit in the amount of $5,544.00 which in fact was a credit in the Veteran's favor.

After initial review, the Board is not able to sufficiently clarify the amounts listed in the RO's Due-and-Pay Audit.  The Board specifically notes a copy of a computer screen that apparently displays data in the Veteran's folder.  The page is in Landscape layout.  At the bottom of the page is, "FINCMCPH," and it is dated June 10, 2008.  There also is a name which the Board infers is an RO employee, C.M.P.  Of particular interest to the Board, however, are the two (2) pages that follow the printout.

The first page shows the amounts paid the Veteran, beginning in December 2004 through September 2007.  The total amount paid for the period was $29,175.40, which is the original debt created.  The Veteran does not dispute the amount of the original debt.  The last section at the bottom of page 1 reflects the amount that were due the Veteran had he in fact been paid for the period October 2005, the month of his release, to March 2008, $26,767.00, which was subtracted from $29,175.40, resulting in a balance due of $2,408.40.

The Board notes on page 2, however, the amounts due for the period October 2007 through March 2008, $5,544.00, are removed, and the column shows $21,223.00 subtracted from $29,175.40, for an amount due of $7,952.40.  That amount is labeled "True Debt."  The statement of the case (SOC) shows the amount of the debt owed as $7,952.40; and it notes, "original waiver was for incorrect amount of $2,408.40, which was the balance owed at that time."  Further, the Board does not clearly discern the RO's explanation for the "True Debt."

Suffice it to say, the Board is not able to reconcile the RO's calculations, and apparently neither is the Veteran.  Under such situations, a remand is in order to determine if the amount of the debt has been correctly determined.  Since the amount of the monthly payment changed each year in December, it is imperative that the correct amount be applied for the period indicated.  A Payment History Inquiry Screen (TINQ), dated June 24, 2008, for example shows two different amounts for December 2005, one for the period prior to December 30, 2005, and a higher amount beginning on December 30, 2005.  A similar screen for the total period involved, October 2004 to May 2008, will aid the Board's review of this appeal immensely.

For the period in question, the Veteran was service connected with a total combined rating of 20 percent.  An August 2006 RO letter informed the Veteran he would be switched to the 10 percent rate while incarcerated as of December 2004.  The Board is unable to discern if the 10 percent the Veteran was entitled to during his incarceration, see 38 C.F.R. § 3.666(d), was taken into account by the RO in calculating the debt.  The Veteran's representative notes in the Form 9 that $70.00 a month is deducted (or was deducted) from the Veteran's benefits as recoupment of the (or perhaps a separate) debt.  The RO should not, repeat: should not, factor in any amounts collected from the Veteran in calculating the correct debt that was created in 2007.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall create an itemized month-by-month spreadsheet, easily understandable by the Veteran and the Board that shows the amount paid of due for the period in question, October 2004 to March 2008 (or later, as appropriate).

2.  The RO shall provide a clear and detailed explanation as to why the original debt of $2,408.40, was deemed incorrect, as the explanation in the SOC is not clear.  The RO shall set forth its calculations in an itemized manner for each month of the period in question, to include factoring in the 10-percent rate to which the Veteran was entitled, if applicable.

3.  After completing the requested actions, and any additional notification/development action deemed warranted, the RO should re-adjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the relief sought on appeal remains denied, the RO should furnish to the Veteran and his representative a supplemental SOC (SSOC) that includes clear reasons and bases for the determination and afford them the appropriate period for response. 

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


